Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 19, 2005 (People v Highsmith, 21 AD3d 1037 [2005]), affirming a judgment of the County Court, Orange County, rendered June 13, 2003.
*868Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, EJ., Mastro, Rivera and Spolzino, JJ., concur.